EX – 10.8

 

SENIOR DISCOUNT WARRANT ESCROW AGREEMENT

 

THIS SENIOR DISCOUNT WARRANT ESCROW AGREEMENT (this “Agreement”), is dated as of
December 12, 2003, by and among DDi Corp., a Delaware corporation (the
“Company”) and Mellon Investor Services LLC, a New Jersey limited liability
company, as escrow agent (the “Escrow Agent”).

 

WHEREAS, it is a condition to the effectiveness of the Debtors’ Modified First
Amended Joint Plan of Reorganization, dated as of August 30, 2003, as confirmed
by Order of the United States Bankruptcy Court for the Southern District of New
York entered December 2, 2003 that the Company, among other things, issue
warrants (the “Warrants”) to the Senior Discount Note Holders (each a “Holder”
and collectively, the “Holders”), representing the right to purchase up to an
aggregate of 762,876 shares of its common stock, $0.001 par value per share (the
“Warrant Shares”), which Warrants will be deposited on the effective date of the
Plan (the “Effective Date”) with the Escrow Agent hereunder and released and
delivered to the Holders on the first business day after the twenty-four (24)
month anniversary of the Effective Date (the “Release Date”) upon the terms and
conditions set forth herein;

 

WHEREAS, each Holder’s acceptance of the Warrant Certificate in the form
attached as Exhibit A to the Senior Discount Warrant Agreement dated the date
hereof by and between the Company and Mellon Investor Services LLC, a New Jersey
limited liability company, as Warrant Agent (the “Senior Discount Warrant
Agreement”), shall constitute agreement to the terms and provisions of this
Agreement; and

 

WHEREAS, the Company wishes to engage the Escrow Agent to act, and the Escrow
Agent is willing to act, as escrow agent hereunder and, in that capacity, to
hold, administer and distribute the Warrants deposited in escrow hereunder in
accordance with, and subject to, the terms of this Agreement.

 

Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Senior Discount Warrant Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt whereof is hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1. Escrow Agreement; Deposit of the Warrant.

 

(a) Appointment of and Acceptance by Escrow Agent. The Company hereby appoints
the Escrow Agent to serve as escrow agent hereunder. The Escrow Agent hereby
accepts such appointment and, upon receipt of the Warrants in accordance with
section l(b) below, agrees to hold and release such Warrants in accordance with
the terms this Agreement.

 

(b) Deposit of Warrant. On the Effective Date, the Company shall deposit the
Warrants with the Escrow Agent (such Warrants while held by the Escrow Agent
pursuant to this Agreement, the “Escrow Property”). The Escrow Agent hereby
agrees that, upon receipt thereof, such Escrow Property shall be released from
escrow hereunder only in conformity with, and upon the terms and conditions set
forth in this Agreement.



--------------------------------------------------------------------------------

SECTION 2. Release of the Escrow Property from Escrow. On the Release Date, the
Escrow Agent shall release all or any portion of the Escrow Property in
accordance with the instructions set forth in a certificate substantially in the
form of Exhibit A hereto (the “Release Certificate”) which shall be executed by
the Company. The number of Warrants to be released shall be the number of
Warrants calculated under the terms of Sections 4.2 and 4.3 of the Senior
Discount Warrant Agreement. The Release Certificate shall provide in reasonable
detail instructions as to the delivery of the Escrow Property and the name(s) of
the parties who will be receiving the Escrow Property. To the extent that
certificates representing all or any portion of the Warrants are to be
registered in names and/or denominations other than those set forth on the
certificates constituting the Escrow Property, the Release Certificate shall
provide such information and instructions. If necessary, the Escrow Agent shall
present such certificates and information to the Company for registration of
transfer, assignment or exchange and shall deliver such Warrants and any
replacement Warrant(s) in accordance with the terms of the Release Certificate.

 

SECTION 3. Compensation and Reimbursement of Escrow Agent. The Company shall pay
to the Escrow Agent compensation in accordance with the fee schedule attached
hereto as Exhibit B for its engagement hereunder on or before the date hereof
and to reimburse the Escrow Agent for all reasonable out-of-pocket costs and
expenses, including the reasonable compensation and expenses of one counsel to
the Escrow Agent incurred in the preparation, administration, delivery,
execution and amendment of this Agreement and the performance of its duties
under this Agreement, the escrow created hereby, and the performance or
observance of duties hereunder.

 

SECTION 4. Responsibilities of the Escrow Agent. The Escrow Agent shall be
obligated to perform only such duties as are expressly set forth in this
Agreement. No implied covenants or obligations shall be inferred from this
Agreement against the Escrow Agent, nor shall the Escrow Agent be bound by the
provisions of any agreement of the Company or the Holders beyond the specific
terms hereof.

 

(a) Except as otherwise provided in section 5 below, the Escrow Agent shall not
be liable hereunder except for its own gross negligence, bad faith or willful
misconduct (each as finally determined by a court of competent jurisdiction) and
the Company and the Holders shall jointly and severally agree to indemnify and
hold the Escrow Agent and its affiliates and their respective successors,
assigns, directors, officers, managers, employees, agents, attorneys,
accountants and experts for and hold it harmless as to any and all losses,
liabilities or expenses, including judgments, damages, fines, penalties, claims,
demands, settlements, costs and agents’ and attorneys’ fees, and expenses for
anything done or omitted by the Escrow Agent arising out of or in connection
with this Agreement except as a result of its gross negligence, bad faith or
willful misconduct (each as finally determined by a court of competent
jurisdiction). The Escrow Agent shall notify the Company and the Holders
promptly of any claim for which it may seek indemnity. The Company and the
Holders’ obligations pursuant to this Section 4(a) shall survive the termination
of this Agreement. The costs and expenses incurred by the Escrow Agent in
enforcing the right to indemnification shall be jointly and severally paid by
the

 

2



--------------------------------------------------------------------------------

Company and the Holders unless it is determined by a final order, judgment,
decree or ruling of a court of competent jurisdiction that the Escrow Agent is
not entitled to indemnification due to its own gross negligence, bad faith or
willful misconduct. In no event shall the Escrow Agent be liable (i) for acting
in good faith, without gross negligence, bad faith or willful misconduct (each
as finally determined by a court of competent jurisdiction), in accordance with
instructions from the Company and/or any Holder in accordance with the terms
hereof, (ii) for the acts or omissions of its nominees, correspondents,
designees, sub-holders or sub-custodians that do not constitute gross
negligence, bad faith or willful misconduct (each as finally determined by a
court of competent jurisdiction), (iii) for incidental, indirect, special,
punitive or consequential losses or damages, or (iv) for any amount in excess of
the fees paid by the Company to the Escrow Agent.

 

(b) The Escrow Agent shall (in the absence of gross negligence, bad faith or
willful misconduct; each as finally determined by a court of competent
jurisdiction) be entitled to rely upon any order, judgment, certification,
instruction, notice, opinion or other writing delivered to it in compliance with
the provisions of this Agreement without being required to determine the
authenticity or the correctness of any fact stated therein or the propriety or
validity of service thereof or such court’s jurisdiction in the matter. The
Escrow Agent may (in the absence of gross negligence, bad faith or willful
misconduct; each as finally determined by a court of competent jurisdiction) act
in reliance upon any instrument comporting with the provisions of this Agreement
or signature believed by it to be genuine and assume that any person purporting
to give notice or receipt or advice or make any statement or execute any
document in connection with the provisions hereof has been duly authorized to do
so. The Escrow Agent shall have no duty to inquire into or investigate the
validity, accuracy or content of any such instrument or signature.

 

The Escrow Agent may at any time request in writing written instructions from
the Company and the Holders and may at its option include in such request the
course of action it proposes to take, and the date on which it proposes to act,
regarding any matter arising in connection with its duties and obligations
hereunder. In the absence of gross negligence, bad faith or willful misconduct
(each as finally determined by a court of competent jurisdiction), the Escrow
Agent shall not be liable for acting without the consent of the Company and the
Holders in accordance with such a proposal and the terms of this Agreement on or
after the date specified therein, provided that the specified date shall be at
least five (5) business days after the Company and the Holders receive the
Escrow Agent’s request for instructions and its proposed course of action, and
provided further that, prior to so acting, the Escrow Agent has not received the
written instructions requested or other written instructions signed by the
Company and the Holders not inconsistent with the terms of this Agreement. The
Company and the Holders and the Escrow Agent shall send copies of all such
written correspondence received or sent by such party to the other parties
hereto.

 

(c) The Escrow Agent shall not be obligated to take any legal action or commence
any proceeding in connection with the Escrow Property, any account in which
Escrow Property is deposited or this Agreement, or to prosecute or defend any
such legal action or proceeding brought by persons not a party to this
Agreement. The Escrow Agent may act in accordance with the written advice of
counsel chosen by it with respect to any matter relating to this Agreement and
shall not be liable and shall be fully indemnified for any liability whatsoever
for any action taken or omitted to be taken in accordance with such written
advice. The Company and the Holders shall promptly pay, upon demand, the
reasonable fees and expenses of any such counsel.

 

3



--------------------------------------------------------------------------------

(d) The Escrow Agent does not have any interest in the Escrow Property deposited
hereunder but is serving as escrow agent only and has only possession thereof.

 

(e) The Escrow Agent makes no representation as to the validity, value,
genuineness or collectability of any security or other document or instrument
held by or delivered to it by the Company or any Holder.

 

(f) The Escrow Agent shall not be called upon to advise any party as to selling
or retaining, or taking or refraining from taking any action with respect to,
any securities or other property deposited hereunder.

 

(g) The Escrow Agent may consult and obtain advice from counsel (who may be
counsel to a party hereto or an employee of the Escrow Agent) and shall be fully
protected in taking, suffering, or omitting to take any action in reliance on
said advice.

 

(h) The Escrow Agent shall not be required to invest any amounts held as part of
the Escrow Property.

 

(i) The Escrow Agent shall have no duties, responsibilities or obligations as
the Escrow Agent except those which are expressly set forth herein, and in any
modification or amendment hereof to which the Escrow Agent has consented in
writing, and no duties, responsibilities or obligations shall be implied or
inferred. Without limiting the foregoing, the Escrow Agent shall not be subject
to, nor be required to comply with any agreement between or among the parties
hereto, even though reference thereto may be made in this Agreement, or to
comply with any notice, instruction, direction, request or other communication,
paper or document other than as expressly set forth in this Agreement.

 

(j) The Escrow Agent may execute or perform any duty, responsibility or
obligation hereunder either directly or through agents, attorneys, accountants
or other experts.

 

(k) The Escrow Agent may engage or be interested in any financial or other
transaction with any party hereto or affiliate thereof, and may act on, or as
depositary, trustee or agent for, any committee or body of holders of
obligations of such party or affiliate, as freely as if it were not the Escrow
Agent hereunder.

 

(l) The Escrow Agent shall not be obligated to expand or risk its own funds or
to take any action which it believes would expose it to expense or liability or
to a risk of incurring expense or liability, unless it has been furnished with
assurances of repayment or indemnity satisfactory to it.

 

(m) The Escrow Agent shall not take instructions or directions except those
given in accordance with this Agreement.

 

(n) The Escrow Agent shall not incur any liability for not performing any act,
duty, obligation or responsibility by reason of any occurrence beyond the
control of the Escrow Agent

 

4



--------------------------------------------------------------------------------

(including without limitation any act or provision of any present or future law
or regulation or governmental authority, any act of God, war, civil disorder or
failure of any means of communication).

 

(o) This Section 4 shall survive termination of this Agreement and the
resignation or substitution of the Escrow Agent.

 

SECTION 5. No Reimbursement or Indemnification Under Certain Circumstances.
Notwithstanding anything herein to the contrary, any costs and expenses
(including, but not limited to attorneys’ fees) incurred as a result of any
legal action, proceeding or dispute between any or all of the parties hereunder
shall be born by the party adjudged liable or responsible in connection
therewith.

 

SECTION 6. Resignation and Removal of Escrow Agent. The Escrow Agent may resign
at any time by giving at least thirty (30) days written notice to the Company
and the Holders. Such resignation shall take effect upon the appointment of a
successor escrow agent as provided below. During such 30-day period, the Company
shall appoint a successor escrow agent that is reasonably acceptable to the
Holders of a majority of the Warrant Shares (“Majority Holders”) at which time
the Escrow Agent shall hold such property or funds, pending distribution, until
all fees, costs and expenses or other obligations owed to the Escrow Agent are
paid. If a successor escrow agent has not been appointed or has not accepted
such appointment by the end of the 30-day period, the Escrow Agent shall apply
to a court of competent jurisdiction for the appointment of a successor escrow
agent, or for other appropriate relief.

 

(b) The Company may remove the Escrow Agent upon thirty (30) days written notice
to the Escrow Agent and the Majority Holders. Such removal shall take effect
upon delivery of the Escrow Property to a successor escrow agent designated in
writing by the Company that is reasonably acceptable to the Majority Holders and
the Escrow Agent shall thereupon be discharged from all obligations under this
Agreement and shall have no further duties or responsibilities in connection
herewith. The Escrow Agent shall deliver the Escrow Property without
unreasonable delay after receiving notice from the Company of its designation of
a successor escrow agent and upon receipt of all fees and reimbursement for all
reasonable costs and other expenses or other obligations owed to the Escrow
Agent.

 

(c) If after forty-five (45) days from the date of delivery of its written
notice of intent to resign or of the Company’s notice of removal the Escrow
Agent has not received a written designation of a successor escrow agent, the
Escrow Agent’s sole responsibility shall be to retain custody of the Escrow
Property, or to apply to a court of competent jurisdiction for appointment of a
successor escrow agent and after such appointment to have no further duties or
responsibilities in connection herewith.

 

(d) Upon the appointment of a successor escrow agent and the acceptance of such
appointment, such successor escrow agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Escrow
Agent, and the retiring Escrow Agent shall be discharged from its duties and
obligations under this Agreement, but shall not be discharged from any liability
for actions taken as Escrow Agent hereunder prior to such succession. After any
retiring Escrow Agent’s resignation or removal, the provisions of this Agreement
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Escrow Agent under this Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 7. Dispute Resolution. Except as provided in section 2, which provision
shall be unaffected by this section 7, it is understood and agreed that, should
any dispute arise with respect to the delivery, ownership, right of possession,
and/or disposition of the Escrow Property, or should any claim be made upon the
Escrow Agent or the Escrow Property by any party hereunder or any third party,
the Escrow Agent upon receipt of notice of such dispute or claim is authorized
and shall retain in its possession without liability to anyone, all or any of
said Escrow Property until such dispute shall have been settled either by the
mutual written agreement of the parties involved, by a final order, decree or
judgment of a court of competent jurisdiction in New York, New York, the time
for perfection of an appeal of such order, decree or judgment having expired.
The Escrow Agent may, but shall be under no duty whatsoever to, institute or
defend any legal proceedings which relate to the Escrow Property.

 

SECTION 8. Waiver of Jury Trial. THE ESCROW AGENT, THE COMPANY AND THE HOLDERS
HEREBY WAIVE A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING IN ANY ACTION OR
PROCEEDING BETWEEN THE ESCROW AGENT, THE COMPANY AND THE HOLDERS OR THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OF ITS PROVISIONS OR ANY NEGOTIATIONS IN CONNECTION HEREWITH.

 

SECTION 9. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

 

SECTION 10. Persons Benefiting. Nothing in this Agreement is intended or shall
be construed to confer upon any Person other than the Company, the Holders and
the Escrow Agent any legal or equitable right, remedy or claim under or by
reason of this Agreement or any part hereof, and this Agreement shall be for the
sole and exclusive benefit of the Company, the Holders and the Escrow Agent and
their successors and permitted assigns.

 

SECTION 11. Amendment and Waiver. This Agreement may be amended by the parties
hereto for the purpose of curing any ambiguity, or of curing, correcting or
supplementing any defective provision contained herein or making any other
provisions with respect to matters or questions arising under this Agreement as
the parties hereto may deem necessary or desirable.

 

SECTION 12. Headings. The headings contained in this Agreement are for
convenience of reference only and shall have no effect on the interpretation or
operation thereof.

 

SECTION 13. Notices. Any notice or communication shall be in writing and
delivered in person or mailed by first-class mail addressed as follows:

 

  (a) if to the Escrow Agent:

 

Mellon Investor Services LLC

400 S. Hope Street, 4th Floor

 

6



--------------------------------------------------------------------------------

Los Angeles, CA 90071

Attn: Relationship Manager

 

with a copy to:

 

Mellon Investor Services LLC

85 Challenger Road

Ridgefield Park, New Jersey 07660

Attn: General Counsel

 

  (b) if to the Company:

 

DDi Corp.

1220 North Simon Circle

Anaheim, CA 92806

Attn: Timothy J. Donnelly

 

with a copy to:

 

Kirkland & Ellis LLP

777 South Figueroa Street

Los Angeles, CA 90017

Attention: Eva H. Davis

 

  (c) if to the Holders:

 

JP Morgan Partners

1221 Avenue of the Americas, 34th Floor

New York, NY 10020

Attn: Kevin O’Brien

 

with a copy to:

 

Hahn & Hessen LLP

488 Madison Avenue

New York, NY 10022

Attention: Jeffrey L. Schwartz

 

The Company, the Escrow Agent or the Holders by notice to the other may
designate additional or different addresses for subsequent notices or
communications.

 

Any notice or communication mailed to a Holder shall be mailed to the Holder at
the Holder’s address as it appears on the Certificate Register and shall be
sufficiently given if so mailed within the time prescribed.

 

7



--------------------------------------------------------------------------------

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 

SECTION 14. Business Days. In any case where the Release Date or any date on
which a Holder has a right to exercise Warrants shall not be a business day,
then (notwithstanding any other provision of this Agreement), such action may be
made or taken on the next succeeding business day with the same force and effect
as if made or taken on the Release Date.

 

SECTION 15. Severability. The provisions of this Agreement are severable, and if
any clause or provision shall be held invalid, illegal or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect in that jurisdiction only such clause or provision, or part thereof, and
shall not in any manner affect such clause or provision in any other
jurisdiction or any other clause or provision of this Agreement in any
jurisdiction.

 

SECTION 16. Entire Agreement. This Agreement shall constitute the entire
agreement of the parties with respect to the subject matter herein and
supersedes all prior oral or written agreements in regard thereto.

 

SECTION 17. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

SECTION 18. Successors. All agreements of the Company in this Agreement shall
bind its successors. All agreements of the Escrow Agent in this Agreement shall
bind its successors.

 

SECTION 19. Table of Contents. The table of contents and headings of the
sections of this Agreement have been inserted for convenience of reference only,
are not intended to be considered a part hereof and shall not modify or restrict
any of the terms or provisions hereof.

 

SECTION 20. Termination. This Agreement shall terminate automatically following
(i) disbursement of all Escrow Property or (ii) by agreement of the parties
hereto (in accordance with the terms hereof); provided, however, that the
obligations of the Company under section 3 and the Company and the Holders under
section 4(b) (and any existing claims thereunder) shall survive termination of
this Agreement and the resignation or removal of the Escrow Agent; provided,
further, that until such disbursement, the Company and the Holders will cause
this Agreement (or any permitted successor agreement) to remain in effect and
will cause there to be an escrow agent (including any permitted successor
thereto) acting hereunder (or under any such permitted successor agreement).

 

*    *    *    *    *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Senior Discount Warrant Escrow
Agreement to be executed by duly authorized representatives as of the day and
year first written above.

 

DDI CORP.

By:

 

/s/    Timothy Donnelly        

--------------------------------------------------------------------------------

   

Name: Timothy Donnelly

   

Title: Vice President

 

[SIGNATURE PAGE TO SENIOR DISCOUNT WARRANT ESCROW AGREEMENT]



--------------------------------------------------------------------------------

MELLON INVESTOR SERVICES LLC,

as Escrow Agent

By:

 

/s/    Martha Mijango        

--------------------------------------------------------------------------------

   

Name: Martha Mijango

   

Title: Assistant Vice President

 

[SIGNATURE PAGE TO SENIOR DISCOUNT WARRANT ESCROW AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

 

Release Certificate

 

Release Certificate

 

I. [Use the following paragraph in the event of release pursuant to Section 4.2
of the Senior Discount Warrant Agreement:]

 

The undersigned hereby certifies that as of the Release Date, each Holder listed
on the attached Schedule I was the holder of the number of Warrants set forth
beside such Holder’s name.

 

Upon receipt of this duly completed Release Certificate, the Warrant Escrow
Agent is hereby instructed to release to each Holder the number of Warrants set
forth beside such Holder’s name on the attached Schedule I, as provided under
Section 4.2 of the Senior Discount Warrant Agreement between DDi Corp. and
Mellon Investor Services LLC, dated as of [        ], 2003.

 

        

DDi Corp.

Date:

 

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

        

Authorized Representative

        

CONSENTED TO AND AGREED BY:

        

[Holders of Warrants]

        

By:

  

 

--------------------------------------------------------------------------------

 

[Attach Schedule I, which shall include a complete list of Holder names, the
percentage and the corresponding total number of Warrants to be released from
escrow, and the percentage of the total number of Warrants to be released to
each Holder.]

 

II. [Use the following paragraph in the event of release pursuant to Section 4.3
of the Senior Discount Warrant Agreement:]

 

As the authorized representative of DDI Corp., I hereby certify in consideration
of the terms and conditions of the Senior Discount Warrant Agreement between DDi
Corp. and Mellon Investor Services LLC, dated as of [            ], 2003, that
the Company has repaid any and all of its SDN Indebtedness to the New Senior
Accreting Note Holders via cash payment.



--------------------------------------------------------------------------------

The undersigned therefore requests that Mellon Investor Services LLC, as Warrant
Escrow Agent, release one hundred percent (100%) of the unearned Warrants for
the Common Stock of DDi Corp. in escrow as of the date hereof and deliver such
Warrants to DDi Corp. for cancellation in accordance with Section 4.3 of such
agreement.

 

              DDI CORP.

Date:

 

 

--------------------------------------------------------------------------------

  

By:

  

 

--------------------------------------------------------------------------------

             

CONSENTED TO AND AGREED BY:

             

[Holder of Warrants]

             

By:

  

 

--------------------------------------------------------------------------------

             

[Holder of Warrants]

             

By:

  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit B

 

MELLON INVESTORS SERVICES LLC

Schedule of Fees

As Escrow Agent

 

Annual Fee

   $ 1,500.00

Includes:

      

Set-Up of escrow account

      

Processing of Escrow Issuances

      